Citation Nr: 0320432	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-07 460	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to special monthly pension benefits on account of 
the veteran's need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service from July 1952 to July 1954.  
His appeal arose to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
which denied entitlement to special monthly pension.  In 
April 2001 the case was remanded by the Board for further 
development, to include an assessment of whether he required 
regular aid and attendance.  Following VA examination, the RO 
in January 2003 granted special monthly pension based on 
housebound status, effective in March 1999.  


FINDING OF FACT

On April 3, 2003, prior to the promulgation of a decision on 
the appeal, the veteran, through his authorized 
representative, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 C.F.R. §§ 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his authorized representative, but a representative may not 
withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c), as in effect prior to 
April 18, 2003.  In this regard, the Board notes that 38 
C.F.R. § 20.204 was revised on that date; however such 
revision is not more favorable to the veteran and, in any 
event, has no impact on the disposition warranted in this 
appeal.

In this case, the veteran's representative filed the 
Substantive Appeal in March 2000 and, in a VA Form 646, 
received on April 3, 2003, withdrew it.  The Board now lacks 
jurisdiction to review the case and it should be dismissed 
without prejudice.


ORDER

The appeal is dismissed.




_____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



